Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 29, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits because he refused employment without good cause.
Contrary to claimant’s contention, the job he was offered was a suitable offer of employment in that it was within the scope of his training and experience and very similar to his previous job with this employer, which also did not require the use of claimant’s two-year degree in electronics. Although claimant argues that the Unemployment Insurance Appeal Board failed to credit his testimony over that of his employer, it is well established that it is for the Board, and not this court, to assess credibility (see, Matter of Smertenko [Levine], 50 AD2d 694). In any event, claimant even testified that he had done some of the tasks he might now have to perform when he previously worked for the employer. Under the circumstances, the decision finding claimant ineligible for unemployment insurance benefits because he refused employment without good cause must be upheld as it is supported by substantial evidence (see, Matter of Weisberg [Levine], 52 AD2d 681; Matter of Hoffman [Catherwood] 34 AD2d 871).
Decision affirmed, without costs. Mahoney, P. J., Mikoll, Yesawich, Jr., Crew III, and Harvey, JJ., concur.